DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Hwang on 08 February 2022.
The application has been amended as follows:

Claim 1 (Currently amended): A method for quantitative analysis of an antioxidant in a semiconductive material for a cable: 
weighing the semiconductive material, wherein the semiconductive material comprises a matrix resin, a high molecular weight antioxidant, carbon black and a crosslinking agent, 
dissolving the semiconductive material in an acetone solvent to form the solution, 
heating the solution, 
extracting the solution overnight, 
cooling the solution to room temperature, 
filtering the solution to form a filtrate, 
analyzing the filtrate by gas chromatography (GC)/flame ionization detector (FID) and calculating a content of the antioxidant by using Equation 1 below to provide an quantitative analysis value of the antioxidant in the semiconductive material:

Content of high molecular weight antioxidant (ppm, μg/g) = {(Ccal/Wsample) Х Vsample},
wherein Ccal represents a concentration (ppm, μg/ml) of the high molecular weight antioxidant determined by using calibration curve; 
Wsample represents a weight (g) of a the semiconductive material; and 
Vsample represents a volume (ml) of the acetone solvent,
wherein the antioxidant is an amine-based antioxidant, Naugard Super Q (polymerized 1,2-dihydro-2,2,4-trimethylqyinoline).

Claim 4 (Currently Amended): Canceled

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Yoshika et al. (JP 2016173328, cited from Espacenet English machine translation) discloses a method for quantitative analysis of an antioxidant in a semiconducting material for a cable (para. 1-2), the method comprising the steps of: 5preparing a sample for a cable (sample preparation operation, para. 21-22) comprising a matrix resin (polyolefine resin, para. 19), a high molecular weight antioxidant (additives such as antioxidants, para. 20), dissolving the material (extraction operation, para. 23-25) in an acetone solvent (para. 35), heating the solution (40-70°C or preferably 50-65°C, para. 24), extracting the solution over 30 to 120 minutes, or more preferably over 60 to 90 minutes (para. 24), 
However, the prior art neither teaches nor fairly suggests calculating the content of the antioxidant by using Equation 1 as recited by claim 1 nor wherein the antioxidant is an amine-based antioxidant, Naugard Super Q (polymerized 1,2-dihydro-2,2,4-trimethylqyinoline).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797